Dismissed and Opinion filed June 26, 2003








Dismissed and Opinion filed June 26, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00270-CR
____________
 
CLYDE DOUGLAS THOMPSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 
914,250
 

 
M
E M O R A N D U M   O P I N I O N
Appellant was convicted of burglary of a habitation on
February 17, 2003, and sentenced to 60 years= confinement in the Texas Department
of Criminal Justice - Institutional Division. 
Notice of appeal was filed on February 18, 2003. On April 29, 2003,
while this appeal was pending, the trial court granted a new trial, and on that
same day appellant entered a guilty plea to burglary of a habitation.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant to 35
years= confinement in the Texas Department
of Criminal Justice - Institutional Division.  
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 26, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).